           Case 2:21-cv-00197-GMN-VCF Document 10 Filed 08/25/21 Page 1 of 4




 1   DAVID A. HUBBERT
     Acting Assistant Attorney General
 2
     CHARLES J. BUTLER
 3
     Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044
     202-514-6062
 6   Charles.J.Butler@usdoj.gov
 7
     Counsel for United States
 8

 9                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
10

11
      UNITED STATES OF AMERICA,
12                                                         Case No. 2:21-cv-197-GMN-VCF
                 Plaintiff,
13                                                         MOTION (SECOND) TO EXTEND
                 v.                                        TIME FOR SERVICE
14

15    JO PATRICIA RABCHEV,

16               Defendant.

17

18

19          The United States moves to extend the deadline the Court set for serving the summons

20   and complaint on Defendant Jo Patricia Rabchev. As explained more below, Ms. Rabchev

21   resides in Bulgaria. She has refused to waive service. The United States, therefore, must serve

22   Ms. Rabchev through an internationally agreed means, pursuant to Fed. R. Civ. P. 4(f). The

23   United States thus requests an additional nine months to effect service.

24          In further support of this motion, the United States avers as follows:

25          1.        On February 4, 2021, the United States brought this action to reduce to judgment

26   civil penalty assessments against Jo Patricia Rabchev, pursuant to 31 U.S.C. § 5321(a)(5). These

27   penalties, commonly known as “FBAR” penalties, arise from Ms. Rabchev’s failure to timely

28
                                                       1
           Case 2:21-cv-00197-GMN-VCF Document 10 Filed 08/25/21 Page 2 of 4




 1   report her financial interest in, or signatory authority over, foreign bank accounts for the 2007

 2   and 2008 calendar years, as required under 31 U.S.C. § 5314 and related regulations.

 3           2.      Ms. Rabchev is a United States citizen. She currently resides with her husband in

 4   Bulgaria, although they maintain a residence in Henderson, Nevada.

 5           3.      On March 11, 2021, Boris Bourget, original counsel for the United States, served

 6   Ms. Rabchev’s U.S.-based attorney, Paul Predmore, with a request to waive service of process

 7   under Fed. R. Civ. P. 4(d). The May 10, 2021 deadline for executing the waiver passed without

 8   word from Ms. Rabchev.

 9           4.      Mr. Bourget continued communicating with Predmore about the waiver. Mr.

10   Predmore would not provide a definitive response to the waiver request.

11           5.      On June 22, 2021, the United States moved for an extension of time under Rule

12   4(m) to serve Ms. Rabchev. (Dkt. 4.) The Court granted that motion, setting August 23, 2021,

13   as the deadline for filing proof of service. (Dkt. 5.) The Court’s Order also permitted the United

14   States to seek other relief, if necessary.

15           6.      Mr. Bourget continued communicating with Mr. Predmore about the waiver. Mr.

16   Predmore stated that Ms. Rabchev might “cooperate” if the United States would agree to certain

17   conditions. Mr. Bourget informed Mr. Predmore that the United States would not do so. Mr.

18   Predmore stated that he would consult further with Ms. Rabchev.

19           7.      On August 4, 2021, undersigned counsel took over for Mr. Bourget as counsel for

20   the United States in this action. (See Dkts. 6, 8.) Undersigned counsel contacted Mr. Predmore

21   to seek a definitive response on whether Ms. Rabchev would waive service. Mr. Predmore

22   continued pressing for conditions to secure Ms. Rabchev’s “cooperation.” The United States

23   finds the proposed conditions unacceptable.

24           8.      After more communications with Mr. Predmore, it became clear that pursuing the

25   waiver of service any further would be fruitless.

26           9.      Counsel for the United States thus began the process for serving Ms. Rabchev

27   personally, via internationally agreed means, pursuant to Rule 4(f). The Department of Justice

28   Office of Foreign Litigation has contacted local counsel in Bulgaria to determine whether it
                                                         2
           Case 2:21-cv-00197-GMN-VCF Document 10 Filed 08/25/21 Page 3 of 4




 1   would be possible to serve Ms. Rabchev through the process established under the Hague

 2   Service Convention or if the United States must request from the Court a letter rogatory to a

 3   Bulgarian court.

 4          10.     The United States anticipates determining the appropriate means of international

 5   service by September 3, 2021. At that point, if necessary, the United States will request the

 6   Court’s assistance.

 7          11.     The time limit for service under Rule 4(m) does not apply to serving Ms. Rabchev

 8   because she must be served in a foreign country pursuant to Rule 4(f). See Fed. R. Civ. P. 4(m).

 9   Service under Rule 4(f) through either the Hague Service Convention or a letter rogatory will

10   take six months to a year. The United States thus requests a further nine-month extension, until

11   May 23, 2022, to provide proof of service on Ms. Rabchev.

12          12.     The United States also proposes to file status reports every 90 days on the

13   progress toward serving Ms. Rabchev until the United States completes service or the Court

14   directs otherwise. The United States will file the first status report on October 29, 2021.

15          WHEREFORE, the United States requests that the Court extend the time to file proof of

16   service on Ms. Rabchev by nine months, to May 23, 2022, and direct the United States to file

17   status reports every 90 days. A proposed order is attached.

18

19

20   Respectfully submitted Aug. 19, 2021.                 DAVID A. HUBBERT
                                                           Acting Assistant Attorney General
21

22                                                         /s/ Charles J. Butler
                                                           CHARLES J. BUTLER
23                                                         Trial Attorney, Tax Division
                                                           U.S. Department of Justice
24                                                         P.O. Box 683
                                                           Washington, D.C. 20044
25
                                                           202-514-6062(v)
26                                                         202-307-0054 (f)
                                                           Charles.J.Butler@usdoj.gov
27
                                                           Counsel for the United States
28
                                                       3
           Case 2:21-cv-00197-GMN-VCF Document 10 Filed 08/25/21 Page 4 of 4




 1

 2                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 3

 4
      UNITED STATES OF AMERICA,              )
 5
                                             ) Case No. 2:21-cv-197-GMN-VCF
 6             Plaintiff,                    )
                                             ) ORDER
 7             v.                            )
                                             )
 8    JO PATRICIA RABCHEV                    )
                                             )
 9
               Defendant.                    )
10    _______________________________________)

11

12           Before the Court is the United States’ Motion (Second) to Extend Time for Service. For

13   good cause shown, it is hereby ORDERED that:

14           (1) The United States’ motion is GRANTED.

15           (2) The time limit for service under Fed. R. Civ. P. 4(m) does not apply to serving

16   Defendant Jo Patricia Rabchev because she must be served in a foreign country pursuant to Fed.

17   R. Civ. P. 4(f).

18           (3) The time by which the United States must file proof of service on Defendant Jo

19   Patricia Rabchev is extended by nine months, to May 23, 2022.

20           (4) The United States shall file status reports on the progress toward serving Ms.

21   Rabchev every 90 days, with the first due on October 29, 2021. The United States shall continue

22   doing so until it completes service on Ms. Rabchev or the Court directs otherwise.

23

24

25
     UNITED STATES MAGISTRATE JUDGE
26
                        8-25-2021
27   DATED:
28
                                                      1
